Title: To Thomas Jefferson from George Hay, 24 June 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir;
                            Richmond. June 24th. 1807. Wednesday.
                        
                        The Jury have returned with the indictments vs. Burr & Blannerhassetts & have found the two filed vs.
                            each true bills. The motion to commit was followed by a motion to bail, which the Court rejected for the present; saying
                            that they would bail, if they could be satisfied that a person against whom an indictment for treason had been found,
                            could according to the usages of law be bailed. Burr is therefore now in the Custody of the Marshall
                        In the desperate State to which the accused is now reduced, I expect that every impediment will be thrown in
                            the way of the trial, which motion upon motion can produce. We shall however with as much patience as possible, do our
                            duty. The first effort was, to commence an examination of the evidence to Shew that the indictment was founded on perjury.
                            This however proved abortive, & the Court in considering the question of bail, would not permit any such innovation.—   We
                            have been engaged from 11. Oclock until this moment 7. Oclock in the question about the attachment vs Wilkinson, & that
                            about bail—The first is not yet argued, & will I presume be suspended—
                        With the highest respect
                        
                            Geo: Hay
                            
                        
                    